DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/25/2022. Claims 3-4 have been cancelled by the applicant.  Claims 1-2 and 5-16 are pending and an action on the merits is as follows.
Title has been amended previous objection is hereby withdrawn.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/25/2022, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant amended claim 1 to further distinguish the claimed invention over the existing prior art. The rejections of claims 1-2 and 5-16 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in remarks filed 08/25/2022.
The application has been amended as follows: 
- Please delete current tile and replace with the following “LIGHT-CONVERTING MATERIAL WITH SEMICONDUCTOR NANOPARTICLES,  PROCESS FOR ITS PREPARATION, AND LIGHT SOURCE”-

Allowable Subject Matter
Claims1-2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1 ;specifically, the prior art fails to teach or suggest  light-converting material “wherein a maximum of a core exciton absorption band of the semiconductor nanoparticles and an emission maximum of the luminescent material are a maximum of 50 nm apart, an overlap Aoi between an emission band of the luminescent material and the core exciton absorption band of the semiconductor nanoparticles being at least 80%, based on a total area of the core exciton excitation band Aex such that the following equation applies: Aot / Aex * 100 % > 80 %,  ” in combination with other features of the present claimed invention.
Regarding claims 2 and 5-16,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879